Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1498
                     Lower Tribunal No. 21-16786 CC
                           ________________


                            Yurian Escobar,
                                  Appellant,

                                     vs.

                         Rafael Marino, et al.,
                                 Appellees.



     An Appeal from a non-final order from the County Court for Miami-
Dade County, Gloria Gonzalez-Meyer, Judge.

     Yurian Escobar, in proper person.

     Raymond Carrero, P.A., and Raymond Carrero, for appellees.


Before EMAS, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Universal Prop. & Cas. Insur. Co. v. Dimanche, 47 Fla.

L. Weekly D903 at *3 (Fla. 3d DCA Apr. 20, 2022) (“We review the denial of

a motion to vacate a default under an abuse of discretion standard.”) (citing

Robles v. Fed. Nat'l Mortg. Ass'n, 255 So. 3d 986, 988 (Fla. 3d DCA 2018));

Lanza v. Allied Trucking of Fla., Inc., 930 So. 2d 633, 634 (Fla. 3d DCA 2006)

(“A party moving to set aside a default must show excusable neglect, a

meritorious defense, and due diligence in moving to set aside the default.”).

See also Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152

(Fla.1979) (“In appellate proceedings the decision of a trial court has the

presumption of correctness and the burden is on the appellant to

demonstrate error. . . . The question raised by [appellant] clearly involves

underlying issues of fact. When there are issues of fact the appellant

necessarily asks the reviewing court to draw conclusions about the evidence.

Without a record of the trial proceedings, the appellate court can not properly

resolve the underlying factual issues so as to conclude that the trial court's

judgment is not supported by the evidence or by an alternative theory.

Without knowing the factual context, neither can an appellate court

reasonably conclude that the trial judge so misconceived the law as to

require reversal.”)




                                      2